     Case 4:17-cv-01421 Document 45 Filed on 06/02/20 in TXSD Page 1 of 1
                                                                          United States District Court
                                                                            Southern District of Texas

                                                                               ENTERED
                                                                               June 02, 2020
                   IN THE UNITED STATES DISTRICT COURT                      David J. Bradley, Clerk
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

PEDRO ERNESTO UMANA,                    §
                                        §
            Petitioner,                 §
                                        §
v.                                      §            CIVIL ACTION No. H-17-1421
                                        §
LORIE DAVIS,                            §
                                        §
            Respondent.                 §


                                FINAL JUDGMENT

      For the reasons stated in this Court’s Memorandum Opinion and Order of even date,

this civil action is DISMISSED WITH PREJUDICE.

      This is a FINAL JUDGMENT.

                                             2nd day of June, 2020.
      Signed at Houston, Texas, on this the ____




                                        KEITH P. ELLISON
                                        UNITED STATES DISTRICT JUDGE
